        Case 1:20-cv-00153-LTS-BCM Document 22 Filed 06/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 STEVEN HIRSCH,

                 Plaintiff,
                                                                       No. 20 Civ. 153 (LTS) (BCM)
        -v-

 SELL IT SOCIAL, LLC,
                                                                       ORDER
                 Defendant.

-------------------------------------------------------x

               This matter was commenced by the filing of a complaint on Jan. 7, 2020, and
defendant Sell It Social, LLC has failed to interpose a timely answer to the complaint or
otherwise move in this proceeding. Plaintiff has moved for a default judgment. The
undersigned’s Individual Practice Rule B.2.C provides:

                 C. Motions for default judgments. A party wishing to obtain a default judgment
                 must notify the Court by letter (copied to the party against which a default
                 judgment is to be sought) of its desire to seek a default judgment. The Court will
                 enter an order directing the party as to whether evidentiary submissions will be
                 required in connection with the motion. . . .

               The Court terminates the instant motion (Docket Entry No. 16) without prejudice
and deems it to be a letter notification of the plaintiff’s intention to file a motion for default
judgment, and it is hereby

              ORDERED, that Plaintiff may renew the default judgment motion practice in
accordance with the following procedures; and it is further

                ORDERED, that Plaintiff's motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action. In support of Docket Entry No. 16, Plaintiff submitted
the declaration of counsel. As to facts that are within the knowledge of individuals (as opposed,
for instance, to facts that can be established by reference to public documents), Plaintiff’s motion
must be accompanied by a declaration or affirmation of a person with personal knowledge of the
facts (such as copyright ownership) required to meet the burden of proof; and it is further

              ORDERED, that such motion for default judgment must be served on Defendant
and must be accompanied by copies of the Clerk's Certificate and of proof of service of the

DEFPROVE (HIRSCH).DOCX                                     VERSION JUNE 10, 2020                     1
      Case 1:20-cv-00153-LTS-BCM Document 22 Filed 06/10/20 Page 2 of 3



summons and complaint and the motion for default judgment as provided by the undersigned's
Individual Practices Rules; and it is further

              ORDERED, that Plaintiff’s renewed motion explain the discrepancy between
Defendant’s address as listed in the Notice of Motion for Default Judgment (Docket Entry No.
16) and the Certificate of Service of the Motion for Default Judgment (Docket Entry No. 21).

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further

               ORDERED, that Plaintiff must serve a copy of this Order on Defendant and file
proof of such service within fourteen (14) days from the date hereof.

Dated: New York, New York
       June 10, 2020



                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




              DEFPROVE (HIRSCH).DOCX                          VERSION JUNE 10, 2020              2
      Case 1:20-cv-00153-LTS-BCM Document 22 Filed 06/10/20 Page 3 of 3




DEFPROVE (HIRSCH).DOCX                VERSION JUNE 10, 2020               3
